UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-6338



JOHN WAYNE BROWN,

                                              Plaintiff - Appellant,

          versus


CAPTAIN DOSS; OFFICER CARTER; OFFICER DUVAL;
OFFICER MASON; OFFICER EDWARDS; OFFICER LARI-
MORE; OFFICER WEST; ROBIN HOGGE, Lieutenant;
JOHN DOE, Officer; JANE DOE, Officer; MAJOR
DIGGS; SHERIFF STANAWAY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-99-1442-A)


Submitted:   April 12, 2001                 Decided:   April 23, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Wayne Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Wayne Brown appeals from a district court order dismiss-

ing without prejudice his complaint alleging civil rights viola-

tions under 42 U.S.C.A. § 1983 (West 1994 & Supp. 2000).    We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we deny Brown’s motion for appoint-

ment of counsel on appeal and affirm on the reasoning of the dis-

trict court.   See Brown v. Doss, No. CA-99-1442-A (E.D. Va. Jan. 9,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2